On Petitions for Rehearing.
Appellees have petitioned for a rehearing, insisting earnestly that we have disregarded the findings of the trial court. Particularly is it insisted that we have ignored the finding that station DP 2 is a corner or turning point of the survey, marking the easterly limit of the grant.
The petitions display an apparent misunderstanding of what was held. Course 18 (as well as all previous courses from the point of commencement to station DP 2) was found by the trial court to be, not a line of boundary, but a meander of the shore of the ocean. Course 19 (“along Estero on top of bluff”) was found to be, not a line of boundary, but a meander of the shore of the Estero. These two traverse lines are the only ones material to the controversy, and they are controlling. Since both were found to be, not boundaries, but meanders of the sea and the Estero, the conclusion is inescapable that one or the other, or both, were intended to meander the sandspit. The conclusion of law reached below, that the boundary at this place was the foot of the bluffs along the westerly terminus of the sandspit, we believed to be without support in reason or authority and plainly in conflict with the findings.
Since it was found that courses 18 and 19 depict the water line, it is apparent that all land lying between them and the shores of the sea and Estero was included within the sweep of the survey. The specific findings leave no alternative but to conclude that the sandspit is part of the grant, for the patent admittedly embraces all land delineated by the survey. The fact that post DP 2 was a corner or turning point is of no significance.
Petitions denied.